Appellant was convicted of selling liquor on an election day, and he appeals.
The Assistant Attorney-General moves a dismissal of the appeal, because, first, the record fails to show that notice of appeal was given in the court below. After an inspection of the transcript we find this contention correct. And as the second ground for dismissal he urges the record fails to show that appellant has been in jail continuously from the time of his conviction. The record contains a certificate of the clerk that "defendant is now in the Ellis County jail, no recognizance having been given." This certificate is dated January 23, 1899. The judgment was entered October 13, 1898. The certificate should have shown that appellant has been continuously in jail pending his appeal, if it is sought to confer jurisdiction upon this court in this manner, instead of by recognizance. The motion to dismiss the appeal is sustained, and the appeal is accordingly dismissed.
Dismissed.